DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 7-9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavirani et al. (hereinafter Cavirani)(US 2011/0285593) in view of Kuo (US 2018/0031692).
	Regarding claim 1, Cavirani teaches a location measuring system including a driving-type working device, the location measuring system comprising:
	 5a data transmitter and receiver configured to transmit or receive information on a target space in which the driving-type working device is located(item 2 in Fig. 1; also items 5 and 6 ); a driver configured to provide power to the driving-type working device(P[0017],positioning of moving vehicle);
	 a sensor configured to sense the target space(P[0073], signal 6 is considered for the vehicle localization);
 	10a position detector configured to detect a position of the driving-type working device to generate first position data(abstract; controller calculates the distance of the behicle from the reference antennas that have reflected the signal transmitted by the antennas)
	a correcting processor configured to correct a position of at least a portion of the driving-type working device to generate correction data about the position of the driving-type working device(P[0176], the multipath effect may be reduced by shaping the radiation digaram of tags); and 
	Cavirani did not teach specifically 15a position determining processor configured to generate second position data of the driving-type working device from the first position data and the correction data.  However, Kuo teaches in an analogous art specifically 15a position determining processor configured to generate second position data of the driving-type working device from the first position data and the correction data(P[0021], first distance and second distance are calculated and conveyed to the processing device; emits a second beam at a second time point). Therefore, it would be obvious to one of ordianry skill in the art before the effective filing date of the invention to use the specifically 15a position determining processor configured to generate second position data of the driving-type working device from the first position data and the correction data in order to calculate the dynamic path of the moving vehicle.
	Regarding claim 2, Cavirani teaches the location measuring system of claim 1, wherein the correcting 20processor is configured to measure at least one of a distance or an angle to at least one reference point which is located in the target space, and generate the correction data based on the distance(P[0128], azimuth scanning; abstract, distance).  
	Regarding claim 5, Kuo teaches the location measuring system of claim 1, further comprising: 10a path setting processor configured to set a movement path of the driving-type working device according to at least one of the first position data or the second position data(P[0021], moving direction adjusted based on the first, second  etc distances).  
	Regarding claim 7, Cavirani teaches the location measuring system of claim 1, wherein the driving-type 20working device further includes at least one of a first auxiliary sensor configured to sense a sensed body different from a sensed body sensed by the sensor or a second auxiliary sensor configured to sense a tilting degree of a direction forming a tilt with an advancing direction of the driving-type working device(Fig. 10, radiating panels at different directions).  
	Regarding claim 8, Cavirani teaches the location measuring system of claim 1, wherein the driving-type working device further includes an accuracy measuring processor configured to measure the accuracy of work performed on the working surface in the target 5space(P[0178-0179], obtaining according to measurements a precise psotioning)                                   .  
	Regarding claim 9, Cavirani teaches the location measuring system of claim 1, wherein the driving-type working device includes: a first driving-type working device configured to work on a first surface 10in the target space; and a second driving-type working device configured to work on a second surface opposite to the first surface in the target space, wherein the second driving-type working device is configured to work by recognizing the work of the first driving-type working device(P[0115], two radiating panels;  rotating type; Fig. 11).

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavirani et al. (hereinafter Cavirani)(US 2011/0285593) in view of Kuo (US 2018/0031692) and Lee  et al. (hereinafter Lee)(KR 20110060315 A).
	Regarding Claim 3. Cavirani in view of  Kuo teaches all the particulars of the claim except wherein the correcting processor is configured to track a path of the driving-type working device in the target space, and generate the correction data based on the tracked path data.  However, Lee teaches in an analogous art wherein the correcting processor is configured to track a path of the driving-type working device in the target space, and generate the correction data based on the tracked path data. (page 2, detrmine the position of the robot, the relative movement od the feature and generate the appropriate movement pattern ). Therefore, it would be obvious to one of ordianry skill in the art before the effective filing date of the invention to have the correcting processor configured to track a path of the driving-type working device in the target space, and generate the correction data based on the tracked path data in order to handle unexpected obstacle on the path.
	5Regarding claim 4, Lee teaches the location measuring system of claim 3, wherein the correcting processor is configured to generate a pattern by which the path of the driving- type working device is able to be tracked in the target space(page 2, generate the appropriate movement of the path and motion pattern toward the destination).  
	
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavirani et al. (hereinafter Cavirani)(US 2011/0285593) in view of Kuo (US 2018/0031692) and Strautmann et al. (hereinafter Strautmann)(US 10401867).
	Regarding Claim 6. Cavirani in view of  Kuo teaches all the particulars of the claim except the location measuring system of claim 1, wherein the position 15detector is configured to compare map data about the target space received by the data transmitter and receiver with data about the target space sensed by the sensor to generate the first position data.  However, Strautmann teaches in an analogous art wherein the position 15detector is configured to compare map data about the target space received by the data transmitter and receiver with data about the target space sensed by the sensor to generate the first position data(col. 6, lines 18-32, compared with maps with the actual surroundings data acquired by the scanner). Therefore, it would be obvious to one of ordianry skill in the art before the effective filing date of the invention to have the position 15detector is configured to compare map data about the target space received by the data transmitter and receiver with data about the target space sensed by the sensor to generate the first position data in order to have improved precision.
	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515. The examiner can normally be reached 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647